—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered May 15, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that remarks by the prosecutor during the opening and closing statements constituted reversible error. To the extent the issue is preserved for appellate review, it is without merit.
The prosecutor is obligated to delineate in the opening statement what the People intend to prove (see, CPL 260.30 [3]; People v Kurtz, 51 NY2d 380, cert denied 451 US 911). The prosecutor alleged that the defendant inflicted three gunshot wounds at close range, causing the victim’s death. The prosecutor’s description of how the wounds were inflicted and her characterization of the defendant’s actions as “cold, calculated execution” accurately described what the People intended to prove and prepared the jury to resolve the factual issues of the trial (see, People v George, 108 AD2d 870). Similarly, the prosecutor’s remarks during summation were fair comments on the evidence (see, People v Zephir, 226 AD2d 408; People v Staley, 130 AD2d 601).
The defendant’s remaining contention is unpreserved for ap*560pellate review, and, in any event, without merit. Krausman, J. P., McGinity, Feuerstein and Smith, JJ., concur.